PER CURIAM.
This appeal is from a judgment of $1,-165.00 against appellant, representing the balance owed appellee under a home improvement contract, less certain deductions allowed by the trial court for work not done. Appellant had sought to avoid paying the balance on the ground that much of the work was totally unsatisfactory and, in some cases, even damaging to her house and personal effects.
The trial court, after hearing two days of involved and often contradicting testimony, found that appellee had substantially performed the work it had contracted to do and that the unsatisfactory nature of the outcome was due largely to the condition of the house and not to any poor workmanship on the part of appellee.
On appeal, appellant, appearing pro se, urges numerous contentions, the substance of which is that the trial court either misinterpreted the evidence or failed to give proper credence to her evidence. But where the evidence is conflicting, as it was in this case, an appellate court cannot and should not attempt to substitute its judgment on these questions for that of the trial court. Hart v. Cherner, D.C.Mun.App., 178 A.2d 919 (1962).
Because of appellant’s lack of counsel on appeal, we have carefully examined the record, and find that appellant received a completely fair trial. The trial judge gave appellant every consideration and indulged her often extraneous testimony to an almost excessive degree. We find no basis for questioning the correctness of the trial court’s holding in this case.
Affirmed.